Case 1:16-cv-06728-CM-SDA Document 258-8 Filed 06/16/20 Page 1 of 6




                  EXHIBIT 6
     Case
     Case1:16-cv-06728-CM-SDA
          1:04-cv-09866-LTS-HBP Document
                                 Document258-8 ~~~=============:::;,
                                          727 Filed
                                               Filed12/21/16
                                                     06/16/20 Page
                                                              Page12of
                                                                     of56
                                               / usDc SD:\Y
                                                              DOCCME~T
                                                            I ELECTRO~ICALLY FILED
UNITED STATES DISTRICT COURT
                                                            I DOC#:
SOUTHERN DISTRICT OF NEW YORK                                I
                                                            ! D \H:: F-IL-~-D:~(-"'V-~-=-1-\=---W-,---.,(~.--


                                                          No. 04-cv-9866 (L TS)(HBP)
IN RE PFIZER INC. SECURITIES LITIGATION
                                                          ECF CASE




       ORDER GRANTING LEAD COUNSEL'S MOTION FOR AN A WARD OF
          ATTORNEYS' FEES AND REIMBURSEMENT OF EXPENSES


WHEREAS:

       A.     On December 21, 2016, a hearing was held before this Court to consider, among

other things: (1) Lead Counsel's Motion for an Award of Attorneys' Fees and Reimbursement

of Expenses (the "Fee and Expense Application"); and (2) the fairness and reasonableness of the

Fee and Expense Application;

       B.     All interested Persons were afforded the opportunity to be heard;

       C.     The maximum amount of fees and litigation expenses that would be requested by

Lead Counsel, including the maximum amount of costs and expenses to Plaintiffs incurred in

connection with representing the Class, was set forth in the Notice of Proposed Settlement of

Securities Class Action, Application for Attorneys' Fees and Expenses, and Settlement Fairness

Hearing (the "Notice") that was disseminated to the Class in accordance with the Court's

September 16, 2016 Order Preliminarily Approving Settlement, Directing Notice to Class

Members, and Setting Hearing for Final Approval of Settlement (ECF No. 703, the "Preliminary

Approval Order'');
     Case
     Case1:16-cv-06728-CM-SDA
          1:04-cv-09866-LTS-HBP Document
                                 Document258-8
                                          727 Filed
                                               Filed12/21/16
                                                     06/16/20 Page
                                                              Page23of
                                                                     of56



           D.     The Notice advised Class Members of their right to object to the Fee and Expense

Application and that any objections to the Fee and Expense Application were required to be filed

with the Court no later than November 28, 2016, and served on designated counsel for the

Parties;

           E.    On November 11,2016, Lead Counsel filed its Fee and Expense Application;

           F.    All objections relating to the Fee and Expense Application have been considered,

and the Court has overruled all such objections; and

           G.    This Court has duly considered Lead Counsel's Fee and Expense Application, the

declarations and memoranda of law submitted in support thereof, and all the submissions and

arguments presented with respect thereto.

           NOW, THEREFORE, after due deliberation and for the reasons stated on the record of

the December 21, 2016 hearing, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED:

           1.    This Order hereby incorporates by reference the definitions in the Stipulation and

Agreement of Settlement (see ECF No. 700, Ex. 1) (the "Settlement Agreement"), and all initial

capitalized terms, unless otherwise defined herein, shall have the same meanings as set forth in

the Settlement Agreement.

        2.       Lead Counsel is hereby awarded 28% of the $486 million Settlement Amount,

plus interest at the same rate earned by the Settlement Fund, to be paid from the Settlement

Fund.

           3.    Lead Counsel is hereby awarded the sum of $20,005,879.33 in litigation

expenses, plus interest at the same rate earned by the Settlement Fund, to be paid from the

Settlement Fund.



                                                  2
     Case
     Case1:16-cv-06728-CM-SDA
          1:04-cv-09866-LTS-HBP Document
                                 Document258-8
                                          727 Filed
                                               Filed12/21/16
                                                     06/16/20 Page
                                                              Page34of
                                                                     of56



       4.      Lead Counsel shall allocate the attorneys' fees and expenses awarded amongst

Plaintiffs' Counsel in a manner in which it in good faith believes reflects the contribution of such

counsel to the prosecution and settlement of the Action.

       5.      In making this award of attorneys' fees and reimbursement of expenses to be paid

from the Settlement Fund, the Court has considered and found that:

               (a)    The Settlement has created a fund of $486 million in cash that has been

       funded into escrow pursuant to the terms of the Settlement Agreement, and that numerous

       Class Members who submit acceptable Claim Forms will benefit from the Settlement that

       occurred because of the efforts of Plaintiffs' Counsel;

               (b)     The fee sought by Lead Counsel has been reviewed and approved as

       reasonable by the Court-appointed Class Representatives, including the institutional

       investor Lead Plaintiff, that oversaw the prosecution and resolution of the Action;

               (c)     Copies of the Notice were mailed to over 4.1 million potential Class

       Members and nominees stating that Lead Counsel, on behalf of Plaintiffs' Counsel,

       would ask the Court for an award of attorneys' fees not to exceed 30% of the Settlement

       Fund and expenses paid or incurred in connection with the institution, prosecution and

       resolution of the claims against Defendants in an amount not to exceed $25 million, plus

       interest, to be paid from the Settlement Fund;

               (d)     Plaintiffs' Counsel have conducted the litigation and achieved the

       Settlement with skill, perseverance and diligent advocacy;

               (e)     The Action raised a number of complex issues;




                                                 3
     Case
     Case1:16-cv-06728-CM-SDA
          1:04-cv-09866-LTS-HBP Document
                                 Document258-8
                                          727 Filed
                                               Filed12/21/16
                                                     06/16/20 Page
                                                              Page45of
                                                                     of56



               (f)     Had Plaintiffs' Counsel not achieved the Settlement there would remain a

       significant risk that Plaintiffs and the other members of the Class may have recovered

       less or nothing from Defendants;

               (g)     Plaintiffs' Counsel devoted more than 290,000 hours, with a lodestar value

       of over $120 million, to achieve the Settlement; and

               (h)     The amount of attorneys' fees and expenses awarded from the Settlement

       Fund are fair and reasonable and consistent with awards in similar cases.

       6.      Lead Plaintiff Teachers' Retirement System of Louisiana is hereby awarded

$4,015, Class Representative Christine Fleckles is hereby awarded $7,500, Class Representative

Julie Perusse is hereby awarded $5,000, and Class Representative Alden Chace is hereby

awarded $5,000, for reimbursement of their costs and expenses directly related to their

representation of the Class, to be paid from the Settlement Fund.

       7.      The Notice provided the best notice practicable under the circumstances. Said

Notice provided due and adequate notice of these proceedings and the matters set forth herein,

including the fee and litigation expense request, to all Persons entitled to such Notice, and said

Notice fully satisfied the requirements of Rule 23 of the Federal Rules of Civil Procedure, due

process, the United States Constitution, §21 D( a)(7) of the Securities Exchange Act of 1934, 15

U.S.C. §78u-4(a)(7), as amended by the Private Securities Litigation Reform Act of 1995, and all

other applicable law and rules.

       8.      Any appeal or any challenge affecting this Court's approval of any attorneys' fees

and expense application will in no way disturb or affect the finality of the Judgment entered with

respect to the Settlement.




                                                4
      Case
      Case1:16-cv-06728-CM-SDA
           1:04-cv-09866-LTS-HBP Document
                                  Document258-8
                                           727 Filed
                                                Filed12/21/16
                                                      06/16/20 Page
                                                               Page56of
                                                                      of56



         9.    There is no just reason for delay in entry of this Order Granting Lead Counsel's

Motion for an Award of Attorneys' Fee and Reimbursement of Expenses, and immediate entry

of this Order by the Clerk of the Court is expressly directed.

         SO ORDERED.

Dated:         New York, New York


                                                       ~oR
               December 21, 2016

                                                                           swAIN
                                                       United States District Judge




                                                   5
